Title: From John Adams to Benjamin Waterhouse, 14 August 1817
From: Adams, John
To: Waterhouse, Benjamin


				
					Dear Sir,
					Quincy August 14. 1817
				
				I fear I have not answered your letter of 20th of June. That of the 8th: of August, I certainly have not. I have been justly accused of Imbecility & Dotage for twenty years past. Yet I seem to be a Man of more consequence now, than I ever was before in my whole life.What a cloud of Reminiscences, has your last letter, exhailed in my old brain! Several of with whom I gazed through a telescope at the Satelites of Jupiter, from the roof of old Harvard Colledge, sixty two years ago: & Langdon with whom I put the first Flagg of the United States forty two years ago, upon a floating castle.I read Forsnoy again with pleasure. He will te excite reflection & purify Taste. Eustace shuld have read Gibetin, Bryant, Farmer & Decssius before he travelled. It is plain that with all his classical knowledge of the Poets he understood nothing that he saw. He is a ferocius Roman catholic John Bull, with plausible Affectation of Candour Moderation & Toleration. In one word he is a Catholic & I believe a Jesuitical Priest. At the same time a tedious fatigueing writer. I have no better Opinion of Gibbon than of Eustace, Books written for money have no authority with me.I wish our Navy Officers knew what they were about when they visit Rome. Eustace & Gibbon did not.The Massachusetts Register which you put into Mr Munroe’s hand in Manuscrip, will be a clue to New Englands Modern Politicks. American History; wither in Fable, Alegory, Painting, Sculpture Architecture, Statuary, Poetry, Oratory or Romance: which forgets to acknowledge James Otis to have been the Father of the American Revolution; will be nothing but a LieMy Susan is embarked on the Ocean with a modest Sailor, God. prosper their Voyage. We thanfully accept your kind congratulations on the arrival at New York, I remain your friend.
				
					John Adams
				
				
			